                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                DATE FILED: 6/18/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :   18-CR-274 (VEC)
                                                                :
 ABDUL BASIT MOOSANI,                                           :         ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties are scheduled to appear before the Court for a status conference on

July 15, 2021 at 3:30 p.m.; and

        WHEREAS that date is no longer convenient for the Court;

        IT IS HEREBY ORDERED that the July 15 conference is ADJOURNED to July 20, 2021,

at 10:00 a.m., in Courtroom 443, Thurgood Marshall U.S. Courthouse, 40 Foley Square, New

York, NY 10007.

        IT IS FURTHER ORDERED that interested members of the public may dial-in using (888)

363-4749 // Access code: 3121171# // Security code: 0274#.

        IT IS FURTHER ORDERED that that, in light of the new SDNY protocols, Defense

counsel must inform the Court by no later than 3 business days prior to the proceeding whether the

attorney(s) that plan to appear at the conference and his or her client have been fully vaccinated

against COVID-19; the prosecutor(s) must similarly inform the Court whether he or she has been

vaccinated on the same time schedule. The notifications may be made via email to Chambers.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire and

have his or her temperature taken. Please see the instructions, attached. Completing the
questionnaire ahead of time will save time and effort upon entry. Only those individuals who meet

the entry requirements established by the questionnaire will be permitted entry. Please contact

chambers promptly if you or your client does not meet the requirements.

       IT IS FURTHER ORDERED that the Court’s previous exclusion of time under the Speedy

Trial Act, 18 U.S.C. § 3161(h)(7)(A), is extended to July 20, 2021, because the Court finds that the

ends of justice served by accommodating the logistical difficulties created by the COVID-19

pandemic outweigh the interests of the public and the Defendant in a speedy trial.



SO ORDERED.

Dated: June 18, 2021
      New York, NY

                                              _______________________________
                                                 _________________________ _____
                                                   VALERIE CAPRONI
                                                              CAPRON   NI
                                                   United States District Judge




                                                 2
All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                 3
